Citation Nr: 1431222	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to nonservice-connected pension, to include a special monthly pension based on the need for regular aid and attendance or housebound status.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.

In the August 2010 rating decision, the RO denied pension benefits on the basis of excessive income.  In doing so, the RO considered only the basic rate of entitlement for a Veteran with no dependents.  The Veteran has presented evidence of marriage, as well as evidence relating to being housebound and possibly in need of aid and attendance.  He seeks pension benefits at the aid and attendance level.  Accordingly, the claim on appeal includes pension and special monthly pension based on the need for regular aid and attendance or housebound status.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks nonservice-connected pension, to include a special monthly pension (SMP) based on the need for regular aid and attendance and/or housebound status.  Basic entitlement to non-service-connected pension exists if a veteran: (1) meets the service requirements; (2) meets the net worth and income requirements; and (3) is age 65 or older; or is permanently and totally disabled from non-service-connected disability not due to his/her own willful misconduct.  38 C.F.R. § 3.3(a)(3) (2013).  To be eligible for pension, the veteran's income cannot exceed the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23. 38 C.F.R. § 3.3(a)(3)(v) (2013).  The MAPR, which was previously published in Part I, Appendix B, of VA Manual M21-1, is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23 (2013).
In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included, except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2013).  Such income includes compensation paid by the United States Department of Labor, Office of Workers' Compensation Programs, Social Security Administration, or the Railroad Retirement Board, or pursuant to any worker's compensation or employer's liability statute, or damages collected because of personal injury or death.  However, medical, legal, or other expenses incident to the collection or recovery of the amount of the award or settlement may be deducted.  38 C.F.R. § 3.271(g).

In addition to the criteria noted above, 38 U.S.C.A. § 1521 further provides for an increased rate of pension, in the form of a SMP, when an otherwise eligible Veteran is in need of regular aid and attendance or has a disability rated as permanent and total and (1) has an additional disability or disabilities ratable at 60 percent, or (2) is permanently housebound.  38 U.S.C.A. §§ 1521(d), (e); see also 38 C.F.R. §§ 3.351.  To qualify for special monthly pension (SMP), the Veteran must first establish his entitlement to improved pension benefits.  See 38 U.S.C.A. §§ 1502; 38 C.F.R. §§ 3.351(b), (c), (d) and 3.352.  

The Veteran filed his claim for non-service-connected pension in February 2010.  The RO adjudicated the claim for non-service-connected pension in August 2010.  The Veteran filed a Notice of Disagreement (NOD) in September 2010, specifically noting his disagreement with respect to pension with aid and attendance.   In a February 2010 SOC, the RO continued to deny the claim for non-service-connected pension benefits at the basic rate.  In an April 2011 rating decision, the RO denied entitlement to special monthly pension for aid and attendance.  Nevertheless, as the Veteran has clearly sought the maximum pension benefits, the issue on appeal encompasses nonservice-connected pension, to include SMP based on the need for regular aid and attendance or housebound status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded).

In terms of basic entitlement to improved pension, the RO has only considered the MAPR for a Veteran without a spouse or child.  It has not addressed whether the Veteran meets the income requirements for pension based upon housebound status or being in need of aid and attendance, including with a dependent.  Notably, he has indicated that he is married, and despite separation from his spouse, treatment records note that she maintains a caregiver role for the Veteran, in assisting him in attending to his daily needs in light of his stroke residuals.  A veteran shall be considered as living with a spouse, even though they reside apart, unless they are estranged.  38 U.S.C.A. § 1521 (h)(2).  As the spouse is caring for the Veteran, it cannot be said that they are estranged.

The Veteran has provided income information.  He has outlined that he has income from the Social Security Administration (SSA), as well as from a retirement account, for a total annual income of $15,890.28, for the period in question.  He has not been very clear on the amount of his medical expenses, however, and none have been deducted from countable income.  A statement submitted by the Veteran indicates that he had a lot of trouble filling out the pension application form.  Upon remand, the Veteran should once again be asked to provide medical expense information.  

A review of the Veteran's VA records discloses that the Veteran suffers from residuals of a stroke and may well be housebound or in the need of aid and attendance.  Because there is insufficient information as to whether the appellant's disabilities are so severe as to render him housebound or require the need of aid and attendance of another person, it is the determination of the Board that the claim should be returned to the AMC so that an examination may be accomplished if the Veteran is found to be eligible for pension.  Such an action will ensure that the VA has completed its duty to assist the appellant in providing him a complete and accurate medical examination in conjunction with his claim and it will also allow the VA to obtain medical information which may be used to address the assertions made by the appellant.
The RO has denied the claim on account of excessive income.  However, the Board notes that the MAPRs relating to housebound status and the need for aid and attendance are more favorable to the Veteran, and even more so were he to have a dependent.  See Veterans Pension Rate Table http://benefits.va.gov/PENSION/rates_veteran_pen09.asp.  Upon remand, the AMC should consider all of the applicable MAPRs, and address whether the Veteran does indeed have a dependent.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide current information of any exclusion from income, such as unreimbursed medical expenses, and such information should be reported on a Medical Expense Report (VA Form 21-8416).  The Veteran and his representative are advised that failure to provide the requested information may well result in a denial of the claim on appeal.  Information gathered should include the Veteran's spouse, unless she is no longer the Veteran's caregiver and is to be considered estranged.

2.  If after receipt of the information requested in paragraph 1 confirms eligibility for improved pension, then schedule the Veteran for an appropriate examination to determine his need for pension based on the need for regular aid and attendance or on being housebound.  The examiner should be provided the claims file, and he/she should be requested to review the Veteran's medical history.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine housebound status or the need for regular aid and attendance.  Each of the appellant's disabilities should be evaluated, and the examiner is asked to describe the nature of the appellant's disabilities and the effect of his disabilities on his ability to perform daily functions . Specifically, is the appellant unable to dress or undress herself and keep himself ordinarily clean and presentable?  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to her daily environment?  Does he have any disability that requires that he remain in bed?  Is he substantially confined to his dwelling and the immediate premises, and if so, is it reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime?

When the examiner makes his or her determination with respect to the above questions, the examiner should specify which disability(ies) or a combination thereof that would cause the appellant to be housebound or to depend on another for regular aid and attendance.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.
3.  Thereafter, the issue on appeal should be readjudicated with consideration of all applicable MAPRs, to include those considering a dependent.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



